Citation Nr: 0206328	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  95-37 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

INTRODUCTION

The veteran served on active duty from August 1942 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision.  

In its current status, this case returns to the Board 
following completion of development made pursuant to its June 
1997 remand.  

The March 2001 VA examination report reflects the veteran's 
allegation that he has a gastrointestinal condition that is 
worsened by his service-connected psychiatric condition.  
This matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's service-connected psychiatric disability is 
productive of anxiety and depression, without more than 
moderately large disability.  

3.  The veteran has a depressed affect, reluctance toward 
establishing relationships, coherent speech and panic attacks 
that are not shown to occur more than once a week; his 
disability picture is without evidence of disturbance of 
comprehension, memory, judgment, abstract thinking or 
motivation.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
anxiety reaction have not been satisfied.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.10, 4.130, Code 9400-9402 (2001) and § 4.132, Codes 9400-
9402 (1996); 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for neuropsychiatric disability, classified as neurasthenia, 
in a May 1949 rating decision.  A May 1960 rating decision 
reclassified the veteran's psychiatric disorder as conversion 
reaction with gastrointestinal manifestations and increased 
the disability rating, originally 10 percent, to 50 percent.  
A January 1963 rating decision reclassified the service 
connected disability as anxiety reaction, chronic, manifested 
by tension, insomnia, psychophysiologic manifestations, and 
reduced the disability rating to 30 percent rating, effective 
April 1, 1963.  As noted above, this is the veteran the 
veteran's current rating.  As this rating has been in effect 
since the 1960s, the 30 percent rating is protected.  
38 C.F.R. § 3.951.  

The veteran testified at the August 1996 RO hearing that he 
did not have very many relationships.  He explained that he 
does not try to make friends because he knows that he is 
upset most of the time and knows that people will not 
tolerate that.  He stated that he last worked in 1973 or 
1974, and that he was treated with tranquilizers. 

Reports of VA treatment dated from September 1994 show that 
the veteran was chronically anxious and tense, and had 
complaints of depression.  

The veteran underwent a VA examination in November 1995.  At 
that time, he reported a treatment history for 2 psychiatric 
hospitalizations, the last in 1970.  He reported that he 
worried all the time and that he felt nervous.  He stated 
that at times he had palpitations because of his anxiety.  
His sleep patterns were described as intermittent.  He had no 
active suicide ideation.  The veteran reported that he had 
been married 6 times and had no contact with his children.  
He also reported that he was living with a friend.  

Reports of VA outpatient treatment from April 1996 show that 
the veteran continued to have anxiety, described in September 
1996 as severe.  In May 2000, the veteran were noted to 
isolate himself.  Treatment from anxiety attacks of 
undisclosed frequency was noted in September 2000.  The 
condition was noted to be stable with medication in October 
2000.  A Global Assessment of Function (GAF) score of 62 was 
noted in May and October 2000.  A GAF of 63 was noted in 
January 2001.

The report of the March 2001 VA examination shows that the 
veteran reported that he had unforgettable memories, 
previously referred to as "flashbacks" about comrades lost 
in the war.  He described himself as a loner, indicating that 
he had few friends and spent most of his time alone.  He also 
stated that he had been divorced for 30 years and had not 
been in contact with his 5 children.  He reported low energy.  
He stated that he went camping and fishing 1 or 2 times a 
month.  Mental status evaluation conducted in March 2001 
showed that he had a depressed mood and an anxious affect.  
His speech was coherent, his insight fair, and his judgment 
good.  The diagnosis was generalized anxiety disorder with 
dysthymia.  His GAF score was 50.  

The criteria in the VA Schedule for Rating Disabilities for 
evaluating mental disorders were changed during the veteran's 
appeal.  See 38 C.F.R. §§ 4.125-4.132, as revised effective 
November 7, 1996; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  
In Karnas v Derwinski, 1 Vet. App. at 312-13, the Court held 
that, when there has been a change in an applicable statute 
or regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
The General Counsel of VA, in a precedent opinion, has held 
that the determination of whether an amended regulation is 
more beneficial to a claimant than the prior provisions must 
be made on a case-by-case basis.  VAOPGCPREC 11-97 (O.G.C. 
Prec 11-97).  According to the cited opinion, when there is a 
pertinent change in a regulation while a claim is on appeal 
to the Board, the Board must take two sequential steps.  
First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.  In the instant case, for 
the reasons and bases set forth below, the preponderance of 
the evidence does not identify either version of the criteria 
for rating mental disorders as being more favorable, as both 
support the continuance of a 30 percent rating.  

Under the General Rating Formula for Psychoneurotic disorders 
in effect until November 1996, a 30 percent evaluation is 
assigned for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and when the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  

The evaluation of 30 percent was discussed by the United 
States Court of Veteran's Appeals (now the United States 
Court of Appeals for Veterans Claims, hereinafter Court) in 
Hood v. Brown, 4 Vet. App. 301 (1993).  The Court stated that 
the term "definite" used in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character.  In response, the VA Office of 
the General Counsel, in a precedent opinion, dated November 
9, 1993, concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC Prec. 9-93, 59 Fed. Reg. 4752 
(1994).  The Board is bound by this interpretation of the 
term "definite."  38 U.S.C.A. § 7104(c).  

A 50 percent evaluation is assigned when there is 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and when, by reason of psychoneurotic symptoms, the 
reliability, efficiency, and flexibility levels are so 
reduced as to result in considerable industrial impairment.  

A 70 percent evaluation is assigned when the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 100 percent evaluation is assigned when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994). 

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 30 percent rating is 
assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

The veteran's predominant symptoms are anxiety, depression 
and some evidence of sleep disturbance.  The veteran's speech 
has been coherent, his insight fair, and his judgment good.  

Affect has been described as depressed and anxious, rather 
than flat.  Speech has been coherent, and while the veteran's 
claims folder indicates the occurrence of panic or anxiety 
attacks, there is no indication that the frequency is more 
than once a week.  No disturbance of comprehension, memory, 
judgment, abstract thinking or motivation has been indicated.  
In terms of the latter category, I note that the veteran has 
not described any anhedonia.  Instead, he has reported that 
he actively pursues hobbies including camping, fishing, 
taking walks, and feeding birds.  While there is evidence of 
mood disturbance and reluctance toward establishing 
relationships, The does not unduly interfere with his 
functioning.  For example, he is able to do his shopping and 
to attend his appointments for such things as medical 
treatment and pursuing his VA claims by attending hearings 
and meeting with his representative.  

The veteran was assigned a GAF score of 62 or 63 through 
January 2001.  This score does not support the veteran's 
allegations of serious impairment of social and occupational 
activities.  A GAF score of 61 to 70 is indicative of some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  

In contrast, the March 2001 VA examination report contains a 
GAF score of 50.  This score is indicative of serious 
symptoms -- most of which have not been demonstrated by the 
veteran, such as suicidal ideation, severe obsessional 
rituals, frequent shoplifting -- or serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

Given the discrepancy between the GAF scores reported in the 
treatment notes versus the VA examination, this Board in this 
instance gives more weight to the scores recorded multiple 
times in the notes, rather than to the one score in the 
examination report.  In the veteran's case, while he has 
reported that he has few friends, there is no indication of 
recent suicidal ideation or obsessions or inability to work.  
Moreover, the findings generated from the most recent VA 
examination do not indicate an increase in disablement since 
the prior examinations.  The GAF in the treatment notes is 
consistent with the symptoms reported therein as well as in 
the examination reports.  The Board concludes that the score 
reported consistently in the treatment notes more accurately 
reflects the level of the veteran's day-to-day impairment of 
function.

Thus, while the recorded GAF score indicates serious 
impairment, the preponderance of the evidence is not shown to 
be supportive of more than definite, or moderately large, 
impairment of social and industrial adaptability that would 
warrant a higher evaluation under the criteria in effect 
prior to November 1996.  Incidentally, I note that the 
veteran has described himself as a loner and has indicated 
that he has few friends.  However, the veteran has not 
described the type of social isolation - that is, virtual 
isolation in the community -- that would warrant a 100 
percent rating under the criteria in effect prior to November 
1996.  

Likewise, as discussed above, the veteran has not 
demonstrated the severity of disruption of affect, speech, 
comprehension, memory, mood, judgment, abstract thinking or 
motivation that would support a higher evaluation under the 
new criteria.  In view of the foregoing, I find that the 
preponderance of the evidence does not support an evaluation 
in excess of 30 percent for service-connected psychiatric 
disability.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of rating, up to 100 
percent, are provided by both the old and the new rating 
criteria.  Also, there is no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required recent psychiatric hospitalization, and his 
outpatient treatment is not shown to unduly disrupt his daily 
activities.  Likewise, the clinical evidence does not show 
that the veteran's psychiatric disability alone is productive 
of marked interference with his ability to work.  In view of 
the foregoing, there is no basis for considering a higher 
rating on extraschedular grounds.  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted, as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This new 
statute amended and clarified VA's duty to assist claimants 
in the development of the facts relevant to their claims, and 
is applicable to claims pending at the time of its enactment, 
including the present claims before the Board.  Accordingly, 
the Board must assess whether the development of the 
veteran's claims and appeal has been sufficient to meet the 
enhanced obligations embodied in the VCAA.  In addition, on 
August 29, 2001, the Agency promulgated regulations to 
implement the statutory provisions.  66 Fed. Reg. 45260 
(August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  

After a review of the claims folder in the context of new law 
and regulations, I find that VA has made reasonable efforts 
to help the claimant obtain evidence necessary to 
substantiate her claim.  In particular, I note that VA has 
obtained records in the custody of VA.  These reports were 
obtained and associated with the veteran's claims folder.  In 
addition, the veteran was afforded current examinations.  

The veteran has been afforded the proper notices concerning 
how to prevail in his claims.  For example, the statement of 
the case and the supplemental statements of the case provided 
his with a list of the evidence considered, the statement of 
facts, law and regulations and reasons and bases for the 
denial of benefits.  

The veteran has been provided numerous opportunities to 
provide additional evidence.  For example, he was afforded 
the opportunity to provide testimony and additional evidence 
at the August 1996 hearing on appeal.  The veteran was also 
invited to submit additional evidence in the Board's June 
1997 remand.  The veteran has not indicated that there exist 
certain records that have not yet been associated with his 
claims folder.  In view of the above, the Board finds that 
the notification and duty-to-assist provisions mandated by 
the VCAA of 2000 have been satisfied in this case.  
38 U.S.C.A. §§ 5000, 5102, 5103, 5103A, 5107 (West 1999 & 
Supp. 2001); 38 C.F.R. § 3.159; 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001). 



ORDER

Entitlement to a rating in excess of 30 percent for anxiety 
disorder is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

